DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 4, 11, and 18 is objected to because of the following informalities:  The claims recite “options within a of the transport.”  Appropriate correction is required.
Claim(s) 2, 3, 9, 10, 16, and 17 is objected to because of the following informalities:  The claims recite “factional” instead of “fractional.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more. The claim(s) recite(s) steps related updating an initial fractional responsibility value based on an action (i.e., abstract idea), more specifically: 
Regarding Claim 1, and similarly Claim 8 and 15;
A method comprising: 
receiving occupant selections for one or more sub-events of a ride-sharing event of a transport from a 
determining initial fractional responsibility values of the plurality of occupants for the ride-sharing event based on the occupant selections 
receiving 
updating the initial fractional responsibility values based on the 
MPEP 2106.04(a) indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as a Mental Processes or Certain Methods Of Organizing Human Activity, more specifically:
Mental Processes: For example, the limitations for Claim 1, 8, and 15 recite receiving occupant selections for one or more sub-events of a ride-sharing event of a transport from a plurality of computing devices of a plurality of occupants that co-occupy the transport during the ride-sharing event; determining initial fractional responsibility values of the plurality of occupants for the ride-sharing event based on the occupant selections received from the plurality of computing devices; receiving data, wherein data comprises a sub-event that from a user action on the transport during the ride-sharing event; and updating the initial fractional responsibility values based on the user action. Such limitations cover performance of the limitation in the mind but for the recitation of generic computer components (i.e., plurality of computing device, hardware sensor of a transport that senses data, and processor/memory/medium).  The examiner notes other than reciting a plurality of computing device, a hardware sensor of a transport that senses data, and processor/memory/medium nothing in the claim element precludes the step from practically being performed in the mind.  The examiner notes the steps recited above covers performance of the limitations in the mind but for the recitation of generic computer components, more specifically a user (i.e., driver) can receive occupant selections and further determine an initial responsibility value,  the driver can also receive data relating to a subevent of a user action (i.e., requesting an additional stop or purchasing an item from the driver) and then update the initial responsibly values based on the data received.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Certain Methods Of Organizing Human Activity:  The claims as drafted recited commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (i.e., but for the recitation of generic computer components as noted above for the Mental Process). Accordingly, the claim recites an abstract idea.
Accordingly, Claims 1, 8, and 15 recite an abstract idea. 
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim only recites additional elements of plurality of computing device, hardware sensor of a transport that senses data, and processor/memory/medium.  These elements in the steps are recited at a high-level of generality (i.e., generic computing devices that communicate and sensor based processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of plurality of computing device, hardware sensor of a transport that senses data, and processor/memory/medium to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component or merely uses a computer as a tool to perform the abstract idea see MPEP 2106.05(f).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
	Dependent Claims 2-7, 9-14, and 16-20 do not add “significantly more” to the eligibility of Claim 1, and similarly Claim 8, and 17. These claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin (US 2014/0012341 A1) in view of Shoham et al. (US 2017/0365030 A1) and Greenberger et al. (US 2019/0180236 A1).

Regarding Claim 1, and similarly Claim 8 and 15;
Amin discloses a method comprising: 
receiving occupant selections one or more sub-events of a ride-sharing event of a transport from a plurality computing devices of a plurality of occupants that co-occupy the transport during the ride-sharing event ([0027] - The user can request to split the fare when the driver is "en route" to pick up the user, when the driver is "arriving now" at a location of the user, or when the user has been picked up and is being transported to a destination (e.g., "in trip"). The user can make a request 163 to split the fare by selecting one or more friends or contacts from his or her requesting device 160. In one example, the service application on the requesting device 160 can access the contacts (e.g., the contacts application, phone book, or email addresses) of the user and enable the user to select one or more of the contacts. The service application an also enable the user to manually provide/enter in a phone number or other communication identifier (e.g., email address, instant message screen name, etc.). Once the user requests to invite one or more friends (e.g., Friend 1 and Friend 2) to share in the fare for the transport service, the fare split request 163 can be provided to system 100 with one or more communication identifiers for each of the selected friends (e.g., phone numbers, email addresses, etc. and [0030] - The user's friends can receive the request message 173 and view the content of the request message 173 using a respective application (e.g., an SMS application or an email application) that operates on the friends' devices 170. The user's friend (e.g., Friend 1) can select the link in the request message 173 to cause the service application (e.g., if the service application is already installed on Friend 1's device 170) to be launched on Friend 1's device 170. In this case, the service application can then display an in-application message with a prompt requesting Friend 1 to accept or decline the fare splitting request and [0039] - At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service. Friend 1 can choose to share the fare for the user whether or not Friend 1 is actually riding with the user in the vehicle. In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information (as well as the bearing/direction of travel) of the user, Friend 1, and/or the driver via the respective computing devices. The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together (e.g., the location information for all three are substantially close together). If Friend 1 gets dropped off first, at point 3, and the driver continues to point 2 to drop off the user, the service manager 120 can use the location information of the user, Friend 1, and/or the driver to determine at what time and where Friend 1 was dropped off and when and where the user was dropped off. The information corresponding to this transport service can be provided in the service data store 140);
determining ... fractional responsibility values of the plurality of occupants for the ride-sharing event based on the selections received from the plurality of computing devices ([0003] – accept or decline (i.e., received selections) and [0036]-[0038] – split evenly... that have agreed to share in the fee and [0040] - Using this information, the amount determine 112 can determine how the amounts 115 for the fare can be distributed between the user and Friend 1. In one implementation, the amount determine 112 can split the fare evenly despite who got on first or got dropped off first. ...).
Amin fails to explicitly disclose 
determining initial fractional responsibility...;
receiving sensor data sent from one or more hardware sensors of the transport, wherein the sensor data comprises a sub-event that is sensed from a user action on the transport during the ride-sharing event; and 
updating the initial fractional responsibility values based on the sensed user action;
	However, in an analogous art, Shoham teaches
determining initial fractional responsibility values of the plurality of occupants for the ride-sharing event ... ([0006] - after picking up the first user and before dropping off the first user at a first drop-off location, a second ride request from a second wireless mobile communications device of a second user, the second ride request including a second starting point and a second desired destination; calculating a second estimated pick-up time based on a second current location of the taxi and the second starting point; sending a second confirmation to the second wireless mobile communications device, the second confirmation configured to cause an indication of the calculated second estimated pick-up time to appear on a display of the second wireless mobile communications device; and guiding the taxi to a second pick-up location for picking up the second user before dropping off the first user at a place associated with the first drop-off location and [0095] - For example, ridesharing management server 150 may receive a third ride request from a third user device, for example, user device 120C associated with user 130C, as shown in FIG. 1. Ridesharing management server 150 may process the request and assign the request to the vehicle while at least one of a first user and a second user is still in the vehicle and [0117] and [0120] - At step 816, ridesharing management server 150 may calculate, based on the overlap, a fare split between the first user and the second user. For the shared portion of the ride, the corresponding fare may be shared by the first user and second user, wherein each user enjoys a discount. The discount may be the same or different for the first user and the second user, which may depend on factors such as the walking involved in the rides for each user, the total ride distance of each user, total number of rides taken by each user, and other ride service parameters set by each user).  As constructed fare split represents a plurality of initial responsibility values of a first user and second user that are participating in a ridesharing event of a transport 
....
updating the initial fractional responsibility values ... ([0095] - For example, ridesharing management server 150 may receive a third ride request from a third user device, for example, user device 120C associated with user 130C, as shown in FIG. 1. Ridesharing management server 150 may process the request and assign the request to the vehicle while at least one of a first user and a second user is still in the vehicle and [0120] - At step 816, ridesharing management server 150 may calculate, based on the overlap, a fare split between the first user and the second user. For the shared portion of the ride, the corresponding fare may be shared by the first user and second user, wherein each user enjoys a discount. The discount may be the same or different for the first user and the second user, which may depend on factors such as the walking involved in the rides for each user, the total ride distance of each user, total number of rides taken by each user, and other ride service parameters set by each user. In some embodiments, where there are three or more users sharing a portion of the ride, the fare amount for each user may be further reduced correspondingly).  As constructed an addition of a third user would lead to updating  the fare split (i.e., initial responsibility value) between the first and second user (i.e., further reduction of the previous responsibility values of the first user and second user, for example the first user’s fare would be further reduced, the second user’s fare would be reduced, and the addition of the third  “fare”.
Amin and Shoham are analogous art because they are in the same field of endeavor as the claimed invention as both teach concepts related to responsibility values of a plurality of occupants that co-occupy the transport during the ride-sharing event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to subsite the  fractional responsibility value of Amin with the concepts of determining initial fractional responsibility values of the plurality of occupants for the ride-sharing event and updating the initial fractional responsibility values of Shoham to arrive at the claimed invention because such a step is known the results of the substation would have been predictable in a ridesharing environment as taught by Shoham. 
However, in an analogous art, Greenberger teaches
receiving sensor data sent from one or more hardware sensors of the transport, wherein the sensor data comprises a sub-event that is sensed from a user action on the transport during the ride-sharing event (Greenberger, [0008] and [0067] – In some embodiments, the access system 442 can include a near field communication reader, a radio frequency identification (RFID) interrogator, or other such sensor that can be used to authorize access to one or more securable compartments and [0076] - Purchase module 450 is program instructions, an application, routine, or sub-routine that is stored upon a storage device and evoked by a processor to offer a product for sale to a ride sourcing person within ARV 402 upon display 152, 252, etc. The product may currently reside in one or more compartments 441... and [0086] and [0178]-[0182] – opening the compartment). As constructed the offering a product for sale to an occupant is a responsibility of a sub-event applied [to an occupant]); and 
updating the [a] fractional responsibility values based on the sensed user action ([0086] – confirm product payment for the purchase of products contained within compartment)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings Greenberger to the updating the initial fractional responsibility values of Amin and Shoham to include concepts of  receiving sensor data sent from one or more hardware sensors of the transport, wherein the sensor data comprises a sub-event that is sensed from a user action on the transport during the ride-sharing event and updating the [a] fractional responsibility values based on the sensed user action; thus leading to a solution in which a sensed user action would lead to an updating the initial fractional responsibility values.
One would have been motivated to combine the teachings of Greenberger to Amin and Shoham to do so as it provides / allows offering a product for sale within a vehicle (Greenberger,[0179]).

Regarding Claim 2, and similarly Claim 9 and 16;
Amin and Shoham and Greenberger disclose the method to Claim 1.
Amin further discloses wherein the method further comprises receiving a response from at least one occupant that satisfies the updated factional responsibility values before the ride-sharing event ([0027] - The user can request to split the fare when the driver is "en route" to pick up the user, when the driver is "arriving now" at a location of the user, or when the user has been picked up and is being transported to a destination (e.g., "in trip").

Regarding Claim 4, and similarly 11 and 18;
Amin and Shoham and Greenberger disclose the method to Claim 1.
Amin further teaches determining whether a responsibility of the sub-event applies to a single occupant or all of the plurality of occupants based on options ... (FIG. 3A – Spit Fare and [0038] - Depending on variations, the amount determine 112 can determine the respective fare amounts 115 for the user and the user's friends who are participating in the fare splitting based on different factors. In one example, the user can provide input, when providing the fare split request 163, to assign a percentage or amount for each friend invited to share the fare, with the remainder of the fare to be assigned to the user. In another example, the total fare 125 can be split evenly (or substantially evenly) between the total number of individuals that have agreed to share in the fee and [0062] - The user can select the "split fare" feature 306, for example, to have the option of selecting friends or contacts to share in the fare for the user's transport service.).  As constructed the user has an option to “split fare” or to not “split fare”.
Greenberger further discloses, comprising determining ... a responsibility ... based on options within a of the transport ([0180]-[0181] - Method 750 may continue with receiving product purchase payment from the purchaser (block 768))

Regarding Claim 5, and similarly Claim 12 and 19;
Amin and Shoham and Greenberger disclose the method to Claim 1.
Amin further teaches wherein the transport is at least one of a non-autonomous transport, a semi-autonomous transport and a fully autonomous transport ([0024]).

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin (US 2014/0012341 A1) in view of Shoham et al. (US 2017/0365030 A1) and Greenberger et al. (US 2019/0180236 A1) and further in view of Shelby et al. (US 2017/0357916 A1).

Regarding Claim 3 , and similarly Claim 10 and 17;
Amin and Shoham and Greenberger disclose the method to Claim 1.
	Shoham teaches concepts of an updated factional responsibility value ([0095] and [0117] and [0120])
Amin and Shoham and Greenberger fail to explicitly disclose further discloses wherein the method further comprises receiving a response from at least one occupant that satisfies the ... factional responsibility values after the ride-sharing event.
	However, in an analogous art, Shelby teaches wherein the method further comprises receiving a response from at least one occupant that satisfies the ... factional responsibility values after the ride-sharing event ([0106] - In some implementations, GUI 900 can include graphical elements (not shown) for providing options to pay before, during, or after the ride. For example, instead of paying the ride fare when the ride is ordered (e.g., in response to selecting graphical element 804), the user can select a graphical element to defer payment until after the ride has started (e.g., during the ride), or after the ride has completed. In these cases, the details of the cost of the ride fare, payment mechanisms, and selectable payment authorization graphical element (e.g., button) can be presented to the user when the ride sharing service notifies navigation application 104 that the ride has started or that the ride has completed. The use can then select the payment authorization graphical element to authorize payment of the cost of the ride fare).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings Shelby to the updated factional responsibility value of Amin and Shoham and Greenberger to include concepts of  wherein the method further comprises receiving a response from at least one occupant that satisfies the ... factional responsibility values after the ride-sharing event; thus leading to a solution in which a user can satisfy the updated factional responsibility values after the ride-sharing event.
One would have been motivated to combine the teachings of Shelby to Amin and Shoham and Greenberger to do so as it provides / allows options to pay before, during, or after the ride (Shelby, [0106]).

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin (US 2014/0012341 A1) in view of Shoham et al. (US 2017/0365030 A1) and Greenberger et al. (US 2019/0180236 A1) and further in view of Barnes et al. (US 2019/0043121 A1).

Regarding Claim 6, and similarly Claim 13 and 20;
Amin and Shoham and Greenberger
	Shoham further teaches an adjusted responsibility value ([0095] and [0117] and [0120])
Amin and Shoham and Greenberger wherein the method further includes receiving a response that satisfies an adjusted responsibility value from a mobile device associated with at least one occupant.
However, in an analogous art, Barnes teaches wherein the method further includes receiving a response that satisfies an adjusted responsibility value from a mobile device associated with at least one occupant (FIG. 2 and [0023] and [0025]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings Barnes to the adjusted responsibility value of Amin and Shoham and Greenberger to include concepts of  wherein the method further includes receiving a response that satisfies an adjusted responsibility value from a mobile device associated with at least one occupant.
One would have been motivated to combine the teachings of Shelby to Amin and Shoham and Greenberger to do so as it provides / allows determine how to split the fare for a ride share in a manner that is agreeable to each ride (Barnes, [0013]).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin (US 2014/0012341 A1) in view of Shoham et al. (US 2017/0365030 A1) and Greenberger et al. (US 2019/0180236 A1) and further in view of Kitagawa et al. (US 2016/0048777 A1)

Regarding Claim 7, and similarly Claim 14;
Amin and Shoham and Greenberger disclose the method to Claim 1.
	Amin further teaches an outcome of the ride-sharing event ([0041]).
Amin and Shoham and Greenberger wherein the method further comprises committing an outcome of the ride-sharing event, related to a non-vehicle controlling occupant, to a storage on the transport.  
However, in an analogous art, Kitagawa teaches wherein the method further comprises committing an outcome of the ride-sharing event, related to a non-vehicle controlling occupant, to a storage on the transport ([0091] - Each operation record corresponds to an operation schedule and includes information indicating an operated vehicle, stop locations, arrival dates and times, entering and exiting passengers at each stop location, and others. The operation records may be collected by the operation record collecting unit 124 from the card readers 41a and 42a... The rideshare aggregation information is generated by analyzing the operation records of a plurality of vehicle trips and [0092] - The operation record collecting unit 124 may receive the operation records from the card readers 41a and 42a, when the vehicles 41 and 42 arrive at a garage or on an as-needed basis while the vehicles 41 and 42 run. In this case, the operation records are generated by the card readers 41a and 42a reading the identification information from IC cards when users get on and off vehicles. The operation record collecting unit 124 stores the operation records received from the card readers 41a and 42a in the history storage unit 123.)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings Kitagawa to the ride-sharing event of Amin and Shoham and Greenberger to include further comprises committing an outcome of the ride-sharing event, related to a non-vehicle controlling occupant, to a storage on the transport.  
One would have been motivated to combine the teachings of Kitagawa to Amin and Shoham and Greenberger to do so as it provides / allows calculating the rideshare frequency for each of various combinations of users intermittently (periodically or non-periodically) (Kitagawa, [0093]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,397,932 Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,397,932 recites a method comprising: receiving occupant selections for one or more sub-events of a ride-sharing event of a transport from a plurality of computing devices of a plurality of occupants that co-occupy the transport during the ride-sharing event; determining initial fractional responsibility values of the plurality of occupants for the ride-sharing event based on the occupant selections received from the plurality of computing devices and storing the initial fractional responsibility values on a blockchain; receiving, via a smart contract, sensor data sent from one or more hardware sensors of the transport, wherein the sensor data comprises a sub-event that is sensed from a user action on the transport during the ride-sharing event; determining, via the smart contract, whether a responsibility of the sub-event applies to a single occupant or all of the plurality of occupants based on options within a vehicle profile that is stored on a blockchain; adjusting the initial fractional responsibility values based on the determination; and updating the blockchain based on the adjusted fractional responsibility values.  The examiner notes the limitations noted above are obvious variants to that of Claim 1, 8, and 15 of the Instant Application.  Therefore Claims 1, 8, and 15 are rejected under nonstatutory double patenting.
 Regarding 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20 depend from independent Claim 1, 8, and 15, respectively, and inherit the Double Patenting rejection.

Claims 1, 8, and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,392,915. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,392,915 recites a method, comprising: determining a plurality of initial responsibility values, which comprise a total responsibility value, of a plurality of occupants that are participating in a ridesharing event of a transport and storing the plurality of initial responsibility values on a block of a blockchain ledger; receiving sensor data captured from sensors of the transport while the ridesharing event is occurring with the plurality of occupants; determining a first sub-event associated with a first occupant in the transport during the ridesharing event based on the received sensor data; modifying, via a blockchain smart contract, each of the plurality of initial responsibility values of the plurality of occupants stored on another block of the blockchain ledger based on fractional responsibility values assigned to the first occupant based on the first sub-event, wherein the modified fractional responsibility values collectively comprise the total responsibility value of the ridesharing event of the transport; and storing, via the blockchain smart contract, the modified fractional responsibility values on the blockchain ledger.  The examiner notes the limitations noted above are obvious variants to that of Claim 1, 8, and 15 of the Instant Application.  Therefore Claims 1, 8, and 15 are rejected under nonstatutory double patenting.
 Regarding 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20 depend from independent Claim 1, 8, and 15, respectively, and inherit the Double Patenting rejection.

Claim 1, 8, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/868,561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of copending Application No. 17/868,561 (reference application) recites 1 method, comprising: determining a plurality of initial responsibility values, which comprise a total responsibility value, of a plurality of occupants that are participating in a ridesharing event of a transport; determining a first sub-event associated with a first occupant in the transport during the ridesharing event; modifying each of the plurality of initial responsibility values of the plurality of occupants based on fractional responsibility values assigned to the first occupant based on the first sub-event, wherein the modified fractional responsibility values collectively comprise the total responsibility value; and sending the modified fractional responsibility values to the plurality of occupants.
The examiner notes the limitations noted above are obvious variants to that of Claim 1, 8, and 15 of the Instant Application.  Therefore Claims 1, 8, and 15 are rejected under provisional nonstatutory double patenting rejection
 Regarding 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20 depend from independent Claim 1, 8, and 15, respectively, and inherit the Double Patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627